DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Michele Conover on 08/23/2022 conducted by Examiner Staton, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The use of the terms:
In para. [0004], line 2, “Sterotaxis Vdrive” 
In para. [0029], line 2, “Acunav”
In para. [0035], line 1, “PEBAX”
which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
In para. [0009], line 1, “server motor” should read --servo motor--.
In para. [0047], line 6, “form” should read –from--.
In para. [0053], line 2, reference numeral “40” is disclosed but is not shown in the drawings.
In para. [0064], lines 2-4, “The threading 50 is provided for interaction with the translation gear 42 for translating the shaft 20 along the shaft 20 (i.e., applying translation force along a longitudinal axis of the shaft).” seems to have a typographical error in the underlined portion.
In para. [0080], line 9, “so is not positioned” should read --so it is not positioned--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the outer surface” in line 5. It is unclear to the examiner if “the outer surface” is meant to be directed towards “an outer surface of a cylinder” or towards “an outer surface” of the first gear previously disclosed in claim 2. For examination purposes, “the outer surface” has been interpreted as the outer surface of a cylinder.
Claim 4 recites the limitation “the outer surface” in line 5. It is unclear to the examiner if “the outer surface” is meant to be directed towards “the outer surface of the cylinder” or towards “an outer surface” of a second gear previously disclosed in claim 4. For examination purposes, “the outer surface” has been interpreted as the outer surface of a cylinder.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco et al. (U.S. 2015/0073339 A1), hereinafter Pacheco.
Regarding claim 1, Pacheco discloses a robotic catheter system (100, fig. 1) comprising: a threaded housing (502, fig. 5A) configured to hold a shaft (212, fig. 2) of a catheter (202) at a position spaced from a handle (118, fig. 1) of the catheter; a first gear (520, fig. 5A) mated with the threaded housing (fig. 5B), the first gear (520) and the threaded housing (502) forming a worm drive; and a motor configured to rotate the first gear (para. [0061]: “FIG. 5B further illustrates the respective engagement between the drive gears 514, 524 and the toothed gears 518, 520,” para. [0065]: “The shaft first 526 extending from and coupled to the gear 524 may be rotated by a drive motor causing rotation of the gear 524”), the threaded housing movable in response to rotation of the first gear such that the shaft of the catheter is moved (para. [0059]: “The sheath holder 502 may be hollow with a central passage 503 that a catheter body may pass through,” para. [0065]: “The shaft first 526 extending from and coupled to the gear 524 may be rotated by a drive motor causing rotation of the gear 524. Rotation of the gear 524 may cause the toothed gear 520 of the inner cylinder 510 to rotate the inner cylinder 510 around the axis A. The rotation of the inner cylinder 510 around the axis A may cause the threads 507 on the inner circumference of the inner cylinder 510 to interact with the threads 512 of the sheath holder 502 to drive the sheath holder 502 forward or backward a distance D along the axis A”).
Regarding claim 2, Pacheco further discloses the wherein the threaded housing (502) comprises a worm with threading (512) on an outer surface of a cylinder (502), and wherein the first gear (520) comprises a tube (510) with threading (507) on an inner surface and gearing on an outer surface (fig. 5A), the threading on the inner surface mating with the threading on the outer surface (fig. 5B, 507 mates with 512).

    PNG
    media_image1.png
    460
    583
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    488
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    527
    678
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    460
    583
    media_image4.png
    Greyscale
Regarding claim 6, Pacheco further discloses wherein the first gear (520) has teeth on an outer surface (fig. 5A), and wherein the motor rotates the first gear by rotating a shaft (526) with gearing (524) mating with the teeth (fig. 5B-5C, para. [0061]: “FIG. 5B further illustrates the respective engagement between the drive gears 514, 524 and the toothed gears 518, 520”, para. [0065]: “The shaft first 526 extending from and coupled to the gear 524 may be rotated by a drive motor causing rotation of the gear 524”).


Regarding claim 7, Pacheco further discloses a housing housing the motor (para. [0022]: “For example, the sled member may be moved with a motor (not shown) in the drive unit 111 at one end of the sled base 102”); a base (102, fig. 1) connectable with the handle (118) of the catheter and configured for robotic manipulation of the handle (para. [0024]: “For example, the body of the catheter may be inserted into the delivery channel and then the catheter handle 118 may be connected to the sled member 104 (such as by using the modular plate 106 discussed below) such that the catheter body is driven forward by translation of the sled member 104 along the resealable delivery channel in the sled base 102 and through the nose cone and introducer 116 into the patient,” para. [0026]: “By controlling translation along the sled base 102, the rotation of the sled member 104, and the actuation of the catheter's handle via the modular plate 106, an operator may position or use the catheter in any way necessary for a desired operation”); and an armature (112) connecting the housing to the base (para. [0023]: “The sled base 102 may be held in position above a patient and/or an operating table 120 by a bridge (not shown) or support arm 112. The support arm 112 may be coupled to a sled base support structure 114 through articulating joints”). 
Regarding claim 8, Pacheco further discloses wherein the armature (112) is configured to hold the shaft (212) of the catheter (202) at a point of entry into a patient (fig. 1, para. [0023]: “The arm 112 and the sled base support structure 114 may further be extended or rotated to position the sled base 102 relative to a patient on the operating table 120”). 
Regarding claim 11, Pacheco further discloses wherein the worm drive, in response to operation of the motor, is configured to rotate the shaft about a longitudinal axis of the shaft (para. [0060]: “An end of the outer cylinder 506 may be configured with a toothed gear 518 positioned within the housing 508. An end of the inner cylinder 508 may be configured with a toothed gear 520 positioned within the housing 508. The toothed gear 518 may interface with a drive gear 514 and the toothed gear 520 may interface with a drive gear 524,” para. [0064]: “Rotation of the gear 514 may cause the toothed gear 518 of the outer cylinder 506 to rotate the outer cylinder 506 around the axis A. The rotation of the outer cylinder 506 around the axis A may cause the pins 504a and 504b to rotate and to exert force against the sides of the grooves 514a and 514b of the sheath holder 502 to rotate the sheath holder 502 in a direction through an angle R about the axis A. The gear 514 may drive the toothed gear 518 and the outer cylinder 506 to rotate in either direction”). 
Regarding claim 12, Pacheco further discloses wherein the worm drive, in response to operation of the motor, is configured to translate the shaft along a longitudinal axis of the shaft (para. [0060]: “An end of the outer cylinder 506 may be configured with a toothed gear 518 positioned within the housing 508. An end of the inner cylinder 508 may be configured with a toothed gear 520 positioned within the housing 508. The toothed gear 518 may interface with a drive gear 514 and the toothed gear 520 may interface with a drive gear 524,” para. [0065]: “The shaft first 526 extending from and coupled to the gear 524 may be rotated by a drive motor causing rotation of the gear 524. Rotation of the gear 524 may cause the toothed gear 520 of the inner cylinder 510 to rotate the inner cylinder 510 around the axis A. The rotation of the inner cylinder 510 around the axis A may cause the threads 507 on the inner circumference of the inner cylinder 510 to interact with the threads 512 of the sheath holder 502 to drive the sheath holder 502 forward or backward a distance D along the axis A. Counter rotation of the inner cylinder 510 may be prevented by the pins 504a and 504b interacting with the sides of the grooves 514a and 514b”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco.
Regarding claim 3, Pacheco teaches the robotic catheter system of claim 1, as described above. Pacheco further teaches wherein the threaded housing (502, fig. 5A) comprises a groove (514a, 514b) extending along an outer surface of a cylinder (512), and wherein the first gear (520) comprises a first tube (510). Pacheco fails to explicitly disclose a tooth on an inner surface, the tooth mating with the groove.
However, it would have been an obvious matter of design choice to modify the threading on the inner surface of the first gear of Pacheco for a tooth on the inner surface of the gear, since such a modification would have involved a mere change in the form of shape of a component, which would yield predictable results of mating with the groove (514a, 514b of Pacheco). 
A change in form or shape is generally recognized as being within the level of ordinary skill in the art. See in re Dailey, 149 USPQ 47 (CCPA 1976). 
Claims 5 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Govari et al. (U.S. 2011/0040150 A1), hereinafter Govari.
Regarding claim 5, Pacheco teaches the robotic catheter system of claim 1, as described above. However, Pacheco fails to explicitly teach wherein the motor is a servo motor. 
Govari, in the same field of endeavor of robotic catheter systems (para. [0005]), teaches wherein the motor is a servo motor (para. [0033]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the motor of Pacheco with the servo motor as taught by Govari, since the use of servo motors to drive a device is well known in the art. As mentioned, Pacheco fails to explicitly teach the type of motor used to operate the robotic catheter system, but the reference does teach that the motors of the robotic catheter system drive the system via a remote controller (paras. [0023], [0027]). Therefore, any drive motor would be a known-equivalent that would yield predictable results. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See in re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), MPEP 2144.06.
Furthermore, applicant does not place criticality on the type of motor used (para. [0075]: “The motors 54 and 56 are servo motors, rotational motors, linear motors (e.g., linear magnetic motors), or other electric, pneumatic, or hydraulic motors for rotating the shafts 58 and 60”). 
Regarding claim 9, Pacheco teaches the robotic catheter system of claim 7, as described above. Pacheco fails to teach wherein the manipulation of the handle comprises rotation of the handle and/or steering of the catheter with steering wires. 
Govari, in the same field of endeavor of robotic catheter systems (para. [0005]), teaches wherein the manipulation of the handle comprises rotation of the handle and/or steering of the catheter with steering wires (para. [0031]: “The operator moves the handle back and forth in order to advance and retract the catheter, and may also rotate the handle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the handle of Pacheco to be able to rotate as taught by Govari. Such a modification would allow the catheter to be rotated for desired positioning (para. [0033]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Ritchart et al. (U.S. 5,913,857 A), hereinafter Ritchart.
Regarding claim 10, Pacheco teaches the robotic catheter system of claim 1, as described above. Pacheco further teaches a housing housing the motor (para. [0022]: “For example, the sled member may be moved with a motor (not shown) in the drive unit 111 at one end of the sled base 102”). Pacheco also teaches a housing (508) that accepts the first gear (520) and the threaded housing (502) and hold the first gear and the threaded housing in place with the first gear (520) mating with gearing (524) connected with the motor (fig. 5C). However, Pacheco fails to teach the housing being a clam shell having a hinge. 
Ritchart teaches in the same field of endeavor of surgical devices (abstract), a clam shell (72, 74 of fig. 12) having a hinge (74), the clam shell configured to accept the first gear (38, fig. 10) and hold the first gear in place with the first gear mating with gearing (37) connected with the motor (34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the housing (508) of Pacheco into a clam shell having a hinge as taught by Stevenson, so that “the housing 28a is openable to permit access to the entire tube portion 12a” (Col. 8, lines 52-55). 
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the housing (508) of Pacheco into a clam shell configuration, since it has been held that configuring an article to be separable pieces which has formerly been configured into one piece involves only routine skill in the art. See in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). See also MPEP 2144.04. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tavalleai et al. (U.S. 2017/0304015 A1) discloses a system for catheter manipulation.
Look et al. (U.S. 2017/0065396 A1) discloses a system for manipulating a medical device.
Hendrick et al. (U.S. 2017/0095299 A1) discloses a robotic surgical apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA VAHEY whose telephone number is (571)272-5837. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 5712724696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINA VAHEY/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771